The special charge asked by appellant, complaint of the refusal of which was assigned as error, bears thereon no notation of the fact of an exception to its refusal; *Page 161 
nor is such refusal complained of in a separate bill of exceptions. The matter is before us in no such way as calls for a review at our hands.
We have again reviewed the three bills of exception reserved by appellant and discussed in our former opinion, and have also considered anew the testimony, but believe the case was correctly disposed of in our former opinion.
The motion for rehearing will be overruled.
Overruled.